DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BRANDACE DEVALEIX,
                             Appellant,

                                     v.

                     LOUIS CHARLES DEVALEIX,
                             Appellee.

                              No. 4D19-3423

                              [March 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2018-DR-
002291XXXX-NB (FJ).

   Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellant.

   Eddie Stephens and Caryn A. Stevens of Ward, Damon, Posner,
Pheterson & Bleau, West Palm Beach, and Cynthia L. Greene of Young,
Berman, Karpf & Gonzalez, Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.